ICJ_084_EastTimor_PRT_AUS_1995-06-30_JUD_01_PO_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING EAST TIMOR
(PORTUGAL v. AUSTRALIA)

JUDGMENT OF 30 JUNE 1995

1995

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE AU TIMOR ORIENTAL
(PORTUGAL c. AUSTRALIE)

ARRÊT DU 30 JUIN 1995
Official citation:

East Timor (Portugal v. Australia),
Judgment, I.C.J. Reports 1995, p. 90

Mode officiel de citation:

Timor oriental (Portugal c. Australie),
arrêt, C.LJ. Recueil 1995, p. 90

 

Sales number
ISSN 0074-4441 N° de vente:

ISBN 92-1-070724-9

 

661

 

 
90

COUR INTERNATIONALE DE JUSTICE
ANNEE 1995

30 juin 1995

AFFAIRE RELATIVE AU TIMOR ORIENTAL

(PORTUGAL c. AUSTRALIE)

Traité de 1989 entre l’Australie et l'Indonésie concernant le « Timor Gap».

Exception selon laquelle il n’existerait pas véritablement de différend entre
les Parties — Désaccord entre les Parties sur le droit et sur les faits — Exis-
tence d'un différend d'ordre juridique.

Exception selon laquelle la requête obligerait la Cour à se prononcer sur les
droits et les obligations d'un Etat tiers en l'absence du consentement de cet
Etat — Affaire de l'Or monétaire pris à Rome en 1943 — Question de savoir si
la conduite objective du défendeur est détachable du comportement d'un Etat
tiers.

Droit des peuples à disposer d'eux-mêmes comme droit opposable erga omnes
et principe essentiel du droit international contemporain — Différence entre
opposabilité erga omnes d'une norme et règle du consentement à la juridiction.

Question de savoir si des résolutions de l’Assemblée générale et du Conseil de
sécurité constituent des « données » sur le contenu desquelles la Cour n'aurait
pas à statuer de novo.

Pour les deux Parties, le Territoire du Timor oriental demeure un territoire
non autonome et son peuple a le droit à disposer de lui-même.

Droits et obligations d'un Etat tiers constituant l'objet même de la décision
demandée — La Cour ne saurait exercer la compétence à elle conférée par les
déclarations faites par les Parties conformément au paragraphe 2 de l'article 36
du Statut, pour statuer sur le différend porté devant elle par la requête.

ARRÊT

Présents: M. Bepsaout, Président; M. SCHwB8EL, Vice-Président; M. Opa, sir
Robert Jennincs, MM. GUILLAUME, SHAHABUDDEEN, AGUILAR-
MAWDSLEY, WEERAMANTRY, RANJEVA, HERCZEGH, SHI, FLEISCHHAUER,
Koroma, VERESHCHETIN, juges ; sir Ninian STEPHEN, M. SKUBISZEWSKI,
juges ad hoc; M. VALENCIA-OsPINA, Greffier.

1995
30 juin
Rôle général
n° 84
TIMOR ORIENTAL (ARRÊT) 91

En l’affaire relative au Timor oriental,
entre

la République portugaise,
représentée par
S. Exc. M. Anténio Cascais, ambassadeur de la République portugaise aux
Pays-Bas, |
comme agent;
M. José Manuel Servulo Correia, professeur à la faculté de droit de ?Uni-

versité de Lisbonne et avocat au barreau du Portugal,

M. Miguel Galväo Teles, avocat au barreau du Portugal,

comme coagents, conseils et avocats;

M. Pierre-Marie Dupuy, professeur à l’Université Panthéon-Assas (Paris I)
et directeur de l’Institut des hautes études internationales de Paris,

M"” Rosalyn Higgins, Q.C., professeur de droit international à l’Université
de Londres,

comme conseils et avocats;

M. Rui Quartin Santos, ministre plénipotentiaire, ministére des affaires
étrangères, Lisbonne,

M. Francisco Ribeiro Telles, premier secrétaire d’ambassade, ministére des
affaires étrangères, Lisbonne,

comme conseillers ;

M. Richard Meese, avocat, associé du cabinet Frere Cholmeley, Paris,

M. Paulo Canelas de Castro, assistant à la faculté de droit de l’Université de
Coïmbre,

M" Luisa Duarte, assistante à la faculté de droit de l’Université de Lis-
bonne,

M. Paulo Otero, assistant à la faculté de droit de l'Université de Lisbonne,

M. Iain Scobbie, chargé de cours à la faculté de droit de l’Université de
Dundee, Ecosse,

M' Sasha Stepan, cabinet Squire, Sanders & Dempsey, conseillers juri-
diques, Prague,

comme conseils ;

M. Fernando Figueirinhas, premier secrétaire à l’ambassade du Portugal aux
Pays-Bas,
comme secrétaire,

et

le Commonwealth d’ Australie,

représenté par
M. Gavan Griffith, Q.C., Solicitor-General d’ Australie,
comme agent et conseil;

S. Exc. M. Michael Tate, ambassadeur d'Australie aux Pays-Bas, ancien mi-
nistre de la justice,

M. Henry Burmester, conseiller principal en droit international, bureau du
droit international, services de Il’ Attorney-General d’Australie,

comme coagents et conseils;
TIMOR ORIENTAL (ARRÊT) 92

M. Derek W. Bowett, Q.C., professeur émérite, ancien titulaire de la chaire
Whewell à l’Université de Cambridge,

M. James Crawford, professeur de droit international, titulaire de la chaire
Whewell à l’Université de Cambridge,

M. Alain Pellet, professeur de droit international à l’Université de Paris X-
Nanterre et à l’Institut d’études politiques de Paris,

M. Christopher Staker, conseiller auprès du Solicitor-General d’ Australie,

comme conseils ;

M. Christopher Lamb, conseiller juridique au département des affaires étran-
gères et du commerce extérieur d'Australie,

MF Cate Steains, deuxième secrétaire à l'ambassade d'Australie aux Pays-Bas,

M. Jean-Marc Thouvenin, maître de conférences à l’Université du Maine et
à l’Institut d’études politiques de Paris,

comme conseillers,

La Cour,

ainsi composée,
après délibéré en chambre du conseil,

rend l'arrêt suivant:

1. Le 22 février 1991, l'ambassadeur aux Pays-Bas de la République portu-
gaise (dénommée ci-après le «Portugal») a déposé au Greffe de la Cour une
requête introductive d’instance contre le Commonwealth d'Australie (dénommé
ci-après l’«Australie»} au sujet de «certains agissements de l'Australie se
rapportant au Timor oriental». Selon la requête, l'Australie aurait, par son com-
portement, «méconnu … l’obligation de respecter les devoirs et les compétences
[du Portugal en tant que] ... puissance administrante [du Timor oriental] ...
et ... le droit du peuple du Timor oriental à disposer de lui-même et les droits
y attenants». En conséquence, d’après la requête, l’Australie aurait «engagé
sa responsabilité internationale, tant à l’égard du peuple du Timor oriental que
du Portugal». Pour fonder la compétence de la Cour, la requête fait référence
aux déclarations par lesquelles les deux Etats ont accepté la juridiction obliga-
toire de la Cour ainsi qu’il est prévu au paragraphe 2 de l’article 36 de son
Statut.

2. Conformément au paragraphe 2 de l’article 40 du Statut, la requête a été
immédiatement communiquée au Gouvernement australien par le Greffier; et,
conformément au paragraphe 3 du même article, le Greffier a informé de ladite
requête tous les autres Etats admis à ester devant la Cour.

3. Par ordonnance en date du 3 mai 1991, le Président de la Cour a fixé au
18 novembre 1991 la date d’expiration du délai pour le dépôt du mémoire du
Portugal et au 1% juin 1992 la date d’expiration du délai pour le dépôt du
contre-mémoire de l’Australie; ces pièces ont été dûment déposées dans les
délais ainsi fixés.

4. Dans son contre-mémoire, l’Australie a soulevé des questions relatives à
la compétence de la Cour et à la recevabilité de la requête. Au cours d’une
réunion que le Président de la Cour a tenue le 1° juin 1992 avec les agents des
Parties en vertu de l’article 31 du Règlement de la Cour, ceux-ci sont convenus
que ces questions étaient inextricablement liées au fond et qu’elles devaient en
conséquence être tranchées dans le cadre de l’examen de l’affaire au fond.
TIMOR ORIENTAL (ARRÊT) 93

5. Par ordonnance en date du 19 juin 1992, la Cour, compte tenu de l’accord
des Parties à cet égard, a autorisé la présentation d’une réplique du Portugal et
d’une duplique de l’Australie, et a fixé au 1° décembre 1992 et au 1° juin 1993,
respectivement, les dates d’expiration des délais pour le dépôt de ces pièces. La
réplique a été dûment déposée dans le délai ainsi fixé. Par ordonnance du
19 mai 1993, le Président de la Cour, à la demande de l’Australie, a reporté au
1* juillet 1993 la date d’expiration du délai pour le dépôt de la duplique. Cette
pièce a été déposée le 5 juillet 1993. En application du paragraphe 3 de l’ar-
ticle 44 du Règlement, la Cour, après avoir offert à l’autre Partie la possibilité
de faire connaître ses vues, a considéré ce dépôt comme valablement effectué.

6. La Cour ne comptant sur le siège aucun juge de la nationalité des Parties,
chacune d’elles a procédé, dans l’exercice du droit que lui confère le para-
graphe 3 de Particle 31 du Statut, à la désignation d’un juge ad hoc pour siéger
en l'affaire: le Portugal a désigné M. Anténio de Arruda Ferrer-Correia et
PAustralie sir Ninian Martin Stephen. Par lettre en date du 30 juin 1994,
M. Ferrer-Correia a informé le Président de la Cour qu'il n’était plus en mesure
de siéger; et, par lettre du 14 juillet 1994, l’agent du Portugal a fait savoir à la
Cour que son gouvernement avait désigné pour le remplacer M. Krzysztof Jan
Skubiszewski.

7. Conformément au paragraphe 2 de l’article 53 du Règlement, la Cour,
après s'être renseignée auprès des Parties, a décidé de rendre accessibles au
public, à Pouverture de la procédure orale, les pièces de procédure et docu-
ments annexés.

8. Des audiences publiques ont été tenues entre le 30 janvier et le 16 février
1995, au cours desquelles ont été entendus en leurs plaidoiries et réponses:

Pour le Portugal: $. Exc. M. Antdénio Cascais,
M. José Manuel Servulo Correia,
M. Miguel Galväo Teles,
M. Pierre-Marie Dupuy,
ME Rosalyn Higgins, Q.C.

Pour l'Australie: M. Gavan Griffith, Q.C.,
S. Exc. M. Michael Tate,
M. James Crawford,
M. Alain Pellet,
M. Henry Burmester,
M. Derek W. Bowett, Q.C.,
M. Christopher Staker.

9. Au cours de la procédure orale, chacune des Parties a présenté des docu-
ments non antérieurement produits, en se référant au paragraphe 4 de l’ar-
ticle 56 du Règlement. Le Portugal a fait objection à la présentation de l’un
d’eux par l’Australie, motif pris de ce que ledit document ne faisait pas «partie
d’une publication facilement accessible» au sens de cette disposition. Après avoir
recueilli les vues de l’Australie, la Cour a examiné la question et a informé les
Parties qu’elle avait décidé de ne pas verser ce document au dossier de Paffaire.

oe

10. Les Parties ont présenté des conclusions dans chacune de leurs piéces de
procédure écrite; au cours de la procédure orale, les conclusions finales ci-aprés
ont été présentées :
TIMOR ORIENTAL (ARRÊT) 94

Au nom du Portugal,
à Paudience du 13 février 1995 (après-midi):
«Vu les faits et les points de droit exposés,

le Portugal a l’honneur de:

— prier la Cour de rejeter les exceptions australiennes et dire et juger
qu’elle a juridiction pour se prononcer sur la requête du Portugal et
que celle-ci est recevable, et

— demander qu’il plaise à la Cour de:

1) Dire et juger que, d’une part, les droits du peuple du Timor oriental
à disposer de lui-même, à l'intégrité et à l’unité de son territoire et à sa
souveraineté permanente sur ses richesses et ressources naturelles et, d’autre
part, les devoirs, les compétences et les droits du Portugal en tant que puis-
sance administrante du Territoire du Timor oriental sont opposables à
l'Australie, laquelle est tenue de ne pas les méconnaitre et de les respecter.

2) Dire et juger que l'Australie, du fait d’abord d’avoir négocié, conclu
et commencé l’exécution de l’accord du 11 décembre 1989, ainsi que
d’avoir pris des mesures législatives internes pour son application, et de
négocier toujours avec l’Etat partie à cet accord la délimitation du plateau
continental dans la zone du «Timor Gap», du fait ensuite d’avoir exclu
toute négociation avec la Puissance administrante quant à l’exploration et
à l’exploitation du plateau continental dans la même zone, du fait enfin de
se proposer d'explorer et d’exploiter le sous-sol de la mer dans le « Timor
Gap» sur la base d’un titre plurilatéral auquel le Portugal n’est pas partie
(chacun de ces faits étant, à lui seul, suffisant):

a) a porté et porte atteinte au droit du peuple du Timor oriental à dispo-
ser de lui-même, à l'intégrité et à l’unité de son territoire et à sa sou-
veraineté permanente sur ses richesses et ressources naturelles et viole
l'obligation de ne pas méconnaitre et de respecter ce droit, cette inté-
grité et cette souveraineté ;

b) a porté et porte atteinte aux compétences du Portugal comme puis-
sance administrante du Territoire du Timor oriental, fait obstacle à
laccomplissement de ses devoirs vis-à-vis du peuple du Timor oriental
et de la communauté internationale, porte atteinte au droit du Portu-
gal d'accomplir ses responsabilités, et viole l'obligation de ne pas
méconnaître et de respecter ces compétences, ces devoirs et ce droit;

c) enfreint les résolutions 384 et 389 du Conseil de sécurité, viole l’obliga-
tion d’acceptation et d'application des résolutions de ce Conseil
imposée par la Charte des Nations Unies, méconnaît le caractère obli-
gatoire des résolutions des organes des Nations Unies relatives au
Timor oriental et, plus généralement, viole les devoirs de coopération,
de bonne foi, avec les Nations Unies, propres aux Etats Membres.

3) Dire et juger que, du fait d’avoir exclu et d’exclure toute négociation
avec le Portugal en tant que puissance administrante du Territoire du
Timor oriental, quant à l’exploration et à l'exploitation du plateau conti-
nental dans la zone du «Timor Gap», l’ Australie a manqué et manque au
devoir de négocier pour harmoniser les droits respectifs en cas de concours
de droits ou de prétentions sur les espaces maritimes.
TIMOR ORIENTAL (ARRÊT) 95

4) Dire et juger que, de par les violations mentionnées aux para-
graphes 2 et 3 des présentes conclusions, l’Australie a engagé sa responsa-
bilité internationale et causé préjudice, dont elle doit réparation au peuple
du Timor oriental et au Portugal, sous les formes et selon les modalités
qu’il appartient à la Cour d’indiquer, compte tenu de la nature des obliga-
tions violées.

5) Dire et juger que l’Australie doit, vis-à-vis du peuple du Timor orien-
tal, du Portugal et de la communauté internationale, cesser toute violation
des droits et des normes internationales visés aux paragraphes 1, 2 et 3 des
présentes conclusions, et notamment, jusqu’à ce que le peuple du Timor
oriental ait exercé son droit de disposer de lui-même, dans les conditions
fixées par les Nations Unies:

a) s’abstenir de toute négociation, signature ou ratification de tout accord
avec un Etat autre que la Puissance administrante concernant la déli-
mitation, ainsi que l’exploration et l’exploitation du plateau continen-
tal, ou l’exercice de la juridiction sur celui-ci, dans la zone du « Timor
Gap»;

b) s’abstenir de tout acte relatif à l'exploration et à l’exploitation du pla-
teau continental dans la zone du «Timor Gap» ou à l’exercice de la
juridiction sur ce plateau, sur la base de tout titre plurilatéral auquel le
Portugal, en tant que puissance administrante du Territoire du Timor
oriental, ne serait pas partie»;

Au nom de l'Australie,
à l’audience du 16 février 1995 (après-midi):

«Le Gouvernement de l’Australie conclut que, pour tous les motifs qu’il
a exposés dans ses écritures et ses plaidoiries, la Cour devrait:
a) dire et juger qu’elle n’a pas compétence pour statuer sur les demandes
du Portugal, ou que les demandes du Portugal sont irrecevables; ou
b) subsidiairement, dire et juger que les actes de l’Australie visés par le
Portugal ne donnent lieu à aucune violation par l’Australie de droits
au regard du droit international que fait valoir le Portugal.»

*
* *

11. Le Territoire du Timor oriental correspond à la partie est de l’île
de Timor; il comprend Pile d’Atauro, à 25 kilomètres au nord, I’flot de
Jaco, à l’est, ainsi que l’enclave d’O€-Cusse, dans la partie occidentale de
Pile de Timor. La capitale en est Dili, située sur la côte nord de l’île. La
côte sud du Timor oriental fait face à la côte nord de l’Australie, la dis-
tance entre elles étant de 430 kilométres approximativement.

Au XVI siècle, le Timor oriental est devenu une colonie portugaise; le
Portugal y est demeuré jusqu’en 1975. La partie occidentale de l’île est
passée sous la domination des Pays-Bas et est devenue par la suite partie
de l’Indonésie indépendante.

12. Dans sa résolution 1542 (XV) du 15 décembre 1960, l’Assemblée
générale des Nations Unies a rappelé «des divergences de vues ... au sujet
du statut de certains territoires administrés par l'Espagne et le Portugal et
dénommés par ces deux Etats «provinces d'outre-mer» de l'Etat métro-

9
TIMOR ORIENTAL (ARRÊT) 96

politain», puis déclaré qu’elle considérait les territoires administrés par le
Portugal («Timor et dépendances» compris), tels qu’énumérés dans la
résolution, comme constituant des territoires non autonomes au sens du
chapitre XI de la Charte. Le Portugal a accepté cette position en 1974,
dans le sillage de sa «révolution des œillets».

13. A la suite de troubles intérieurs au Timor oriental, les autorités
civiles et militaires portugaises ont quitté l’île de Timor le 27 août 1975 et
se sont repliées sur l’île d’Atauro. Le 7 décembre 1975, les forces armées
indonésiennes sont intervenues au Timor oriental. Le 8 décembre, les
autorités portugaises ont quitté l’île d’Atauro et se sont ainsi retirées
entièrement du Timor oriental. Depuis ce retrait, c’est l’Indonésie qui
occupe le Territoire et les Parties reconnaissent que celui-ci est demeuré
sous le contrôle effectif de cet Etat. Alléguant que, le 31 mai 1976, le
peuple du Timor oriental avait priée «d’accepter le Timor oriental
comme partie intégrante de la République d’Indonésie», cette dernière a,
le 17 juillet 1976, adopté une loi qui intègre le Timor oriental à son ter-
ritoire national.

14. Après l’intervention des forces armées indonésiennes dans le Ter-
ritoire et le retrait des autorités portugaises, la question du Timor orien-
tal a fait l’objet de deux résolutions du Conseil de sécurité et de huit
résolutions de l’Assemblée générale, à savoir les résolutions du Conseil de
sécurité 384 (1975) du 22 décembre 1975 et 389 (1976) du 22 avril 1976, et
les résolutions de l’Assemblée générale 3485 (XXX) du 12 décembre
1975, 31/53 du 1° décembre 1976, 32/34 du 28 novembre 1977, 33/39 du
13 décembre 1978, 34/40 du 21 novembre 1979, 35/27 du 11 novembre
1980, 36/50 du 24 novembre 1981 et 37/30 du 23 novembre 1982.

15. Dans sa résolution 384 (1975) du 22 décembre 1975, le Conseil de
sécurité a demandé d’une part «à tous les Etats de respecter l’intégrité
territoriale du Timor oriental ainsi que le droit inaliénable de son peuple
à Pautodétermination» et d’autre part «au Gouvernement indonésien de
retirer sans délai toutes ses forces du Territoire»; il a également demandé

«au Gouvernement portugais, en tant que puissance administrante,
de coopérer pleinement avec l'Organisation des Nations Unies afin
de permettre au peuple du Timor oriental d’exercer librement son
droit à l’autodétermination».

Dans sa résolution 389 (1976) du 22 avril 1976, le Conseil de sécurité s’est
exprimé dans les mêmes termes en ce qui concerne le droit du peuple du
Timor oriental à l’autodétermination; il a demandé au «Gouvernement
indonésien de retirer sans plus tarder toutes ses forces du Territoire» et a
demandé en outre à «tous les Etats et à toutes les autres parties inté-
ressées de coopérer pleinement avec l'Organisation des Nations Unies en
vue d’apporter une solution pacifique à la situation existante...»

Dans sa résolution 3485 (XXX) du 12 décembre 1975, l’Assemblée
générale a mentionné le Portugal comme «puissance administrante», a
demandé à celui-ci «de continuer de n’épargner aucun effort pour trou-
ver une solution par des voies pacifiques» et a «déplor[é] vivement l’inter-

10
TIMOR ORIENTAL (ARRÊT) 97

vention militaire des forces armées indonésiennes au Timor portugais».
Dans sa résolution 31/53 du 1° décembre 1976, et à nouveau dans sa
résolution 32/34 du 28 novembre 1977, l’Assemblée générale a rejeté

«Vallégation selon laquelle le Timor oriental a été intégré à l’Indo-
nésie, dans la mesure où la population du Territoire n’a pas été a
même d’exercer librement son droit à l’autodétermination et à l’indé-
pendance».

La résolution du Conseil de sécurité 389 (1976) du 22 avril 1976 et les
résolutions de l’Assemblée générale 31/53 du 1° décembre 1976, 32/34 du
28 novembre 1977 et 33/39 du 13 décembre 1978 ne font pas mention du
Portugal comme puissance administrante. Toutefois, le Portugal est désigné
ainsi dans la résolution du Conseil de sécurité 384 (1975) du 22 décembre
1975, ainsi que dans les autres résolutions de l’Assemblée générale. Par
ailleurs, les résolutions qui ne font pas spécifiquement référence au Portu-
gal comme puissance administrante du Timor oriental rappellent une ou
plusieurs autres résolutions où le Portugal est mentionné comme telle.

16. Aucune nouvelle résolution sur la question du Timor oriental n’a
été adoptée par le Conseil de sécurité depuis 1976, ni par l’Assemblée
générale depuis 1982. Toutefois, l’Assemblée garde ce point à son ordre
du jour depuis 1982, tout en décidant à chaque session, sur la recomman-
dation de son bureau, d’en remettre l’examen à la session suivante. Le
Timor oriental continue par ailleurs de figurer sur la liste des territoires
non autonomes au sens du chapitre XI de la Charte; et le Comité spécial
chargé d’étudier la situation en ce qui concerne l’application de la décla-
ration sur l’octroi de l'indépendance aux pays et aux peuples coloniaux
reste saisi de la question du Timor oriental. De son côté, le Secrétaire
général des Nations Unies poursuit ses efforts, en consultation avec
toutes les parties directement intéressées, en vue de parvenir à un règle-
ment global du problème.

17. L’incorporation du Timor oriental à l'Indonésie a été reconnue de
facto par l’Australie le 20 janvier 1978. Ce jour-là, le ministre australien
des affaires étrangères a déclaré: «Le gouvernement a manifesté publi-
quement son opposition à l’intervention indonésienne et il en a informé le
Gouvernement indonésien»; puis il a ajouté: «[Le] contrôle [de lIndoné-
sie sur le Timor oriental] est effectif et s’exerce sur tous les principaux
centres administratifs du territoire.» Le ministre a en outre expliqué:

«Il y a là une réalité dont nous devons prendre notre parti. Aussi
le gouvernement a-t-il décidé que, même s’il critique toujours les
moyens par lesquels l'intégration a été effectuée, il serait irréaliste de
persister à refuser de reconnaître de facto que le Timor oriental fait
partie de l’Indonésie.»

Le 23 février 1978, le ministre a affirmé: «nous reconnaissons le fait que
le Timor oriental fait partie de l'Indonésie, mais non les moyens qui ont
permis d'aboutir à ce résultat».

1]
TIMOR ORIENTAL (ARRÊT) 98

Le 15 décembre 1978, le ministre australien des affaires étrangères a
déclaré, à propos des négociations qui étaient sur le point de s’ouvrir
entre l’Australie et l’Indonésie en vue de la délimitation du plateau conti-
nental entre l'Australie et le Timor oriental: «lorsqu’elles débuteront,
elles signifieront la reconnaissance de jure par l’Australie de l’intégration
du Timor oriental dans l'Indonésie»; et le ministre a ajouté: «Accepter
cette situation ne change rien à l’opposition que le gouvernement n’a
cessé d'exprimer quant aux conditions dans lesquelles le Territoire a été
incorporé à l’Indonésie.» Les négociations en question ont commencé en
février 1979.

18. Antérieurement, l’Australie et l’Indonésie avaient, en 1971-1972,
procédé à une délimitation du plateau continental s'étendant entre leurs
côtes respectives; la délimitation ainsi opérée s’interrompait de part et
d’autre du plateau continental situé entre la côte sud du Timor oriental et
la côte nord de l'Australie. Cette partie non délimitée du plateau conti-
nental a été désignée par l’expression anglaise «Timor Gap».

Les négociations relatives à la délimitation qui ont commencé en
février 1979 entre l'Australie et l’Indonésie portaient sur le «Timor
Gap»; elles n’ont pas abouti. L'Australie et l'Indonésie ont alors envisagé
la possibilité de conclure un arrangement provisoire en vue de l’explora-
tion et de l’exploitation conjointes des ressources d’un secteur du plateau
continental. A cet effet, elles ont finalement conclu, le 11 décembre 1989,
un traité aux termes duquel une «zone de coopération» est créée «dans
un secteur situé entre la province indonésienne du Timor oriental et
l Australie septentrionale». En 1990, l'Australie a adopté une loi visant à
la mise en œuvre du traité; cette loi est entrée en vigueur en 1991.

* * *

19. En la présente instance, le Portugal soutient que l’Australie, en
négociant et concluant le traité de 1989, en commençant à l’exécuter, en
prenant des mesures législatives internes pour son application et en pour-
suivant des négociations avec l’Indonésie, a agi de manière illicite en ce
qu’elle a porté atteinte aux droits du peuple du Timor oriental à disposer
de lui-même et à la souveraineté permanente sur ses ressources naturelles,
porté atteinte aux droits du Portugal comme puissance administrante et
enfreint les résolutions 384 et 389 du Conseil de sécurité. L'Australie a
soulevé des exceptions à la compétence de la Cour et à la recevabilité de
la requête. Elle a toutefois estimé que ces exceptions étaient inextricable-
ment liées au fond et qu’il devait en conséquence être statué sur celles-ci
dans le cadre de l’examen de l'affaire au fond. La Cour a entendu les
Parties sur les exceptions et sur le fond. Bien qu'ayant fait porter son
argumentation et ses conclusions à titre principal sur lesdites exceptions,
l'Australie a également demandé que les griefs du Portugal au fond soient
rejetés, en soutenant, en particulier, que les actes qu’elle a commis ne
méconnaissent en rien les droits du Portugal.

x * +

12
TIMOR ORIENTAL (ARRÊT) 99

20. D’après l’une des exceptions présentées par l’ Australie, il n’existe-
rait pas véritablement de différend entre elle-même et le Portugal; et,
d’après une autre exception, la requête du Portugal obligerait la Cour à
statuer sur les droits et les obligations d’un Etat qui n’est pas partie à
l'instance, à savoir l’Indonésie. Selon d’autres exceptions australiennes
encore, le Portugal n’aurait pas qualité pour agir en l’espèce, car il
n’aurait pas d'intérêt propre suffisant pour introduire l'instance, en dépit
du fait que certaines résolutions du Conseil de sécurité et de l’Assemblée
générale le mentionnent comme puissance administrante du Timor orien-
tal, et il ne pourrait davantage justifier d’un droit de représentation du
peuple du Timor oriental; les demandes du Portugal seraient éloignées de
la réalité et l’arrêt qu’il prie la Cour de rendre serait dénué d’effet utile; et
enfin ses demandes porteraient sur des questions essentiellement non juri-
diques qui devraient être réglées par voie de négociation dans le cadre des
procédures en cours devant les organes politiques de l'Organisation des
Nations Unies. Le Portugal a prié la Cour de rejeter toutes ces exceptions.

x Ox

21. La Cour commencera par examiner l’exception de l’Australie selon
laquelle il n’existerait pas véritablement de différend entre l’Australie et le
Portugal. L’Australie soutient que l’affaire telle que présentée par le Por-
tugal est artificiellement limitée 4 la question de la licéité du comporte-
ment de l’Australie et que le véritable défendeur est l’Indonésie, et non
l'Australie. Elle expose qu’elle a été assignée en lieu et place de l’Indo-
nésie. L'Australie fait observer à ce sujet que le Portugal et elle-même ont
accepté la juridiction obligatoire de la Cour conformément au para-
graphe 2 de Particle 36 de son Statut, mais que tel n’est pas le cas de
l'Indonésie.

A l’appui de son exception, l'Australie affirme qu’elle reconnaît, et
qu’elle a toujours reconnu, le droit du peuple du Timor oriental à dispo-
ser de lui-même, le statut de territoire non autonome du Timor oriental et
le fait que le Portugal a été désigné par l'Organisation des Nations Unies
comme puissance administrante du Timor oriental; que les moyens
avancés et les conclusions présentées par le Portugal démontrent que
celui-ci ne met pas en cause la capacité de l’Australie de conclure le traité
de 1989 et ne conteste pas la validité de ce traité; et que, par conséquent,
il n'existe pas véritablement de différend qui l’opposerait au Portugal.

Le Portugal, pour sa part, soutient que sa requête détermine l’unique et
véritable différend soumis à la Cour.

22. La Cour rappellera qu’au sens admis dans sa jurisprudence et celle
de sa devancière un différend est un désaccord sur un point de droit ou de
fait, un conflit, une opposition de thèses juridiques ou d’intérêts entre des
parties (voir Concessions Mavrommatis en Palestine, arrêt n° 2, 1924,
C.P.J.I. série À n° 2, p. 11; Cameroun septentrional, arrêt, C.I.T. Recueil
1963, p. 27, et Applicabilité de l'obligation d'arbitrage en vertu de la sec-
tion 21 de l'accord du 26 juin 1947 relatif au siège de l'Organisation des

13
TIMOR ORIENTAL (ARRÊT) 100

Nations Unies, avis consultatif, C.I.J. Recueil 1988, p. 27, par. 35). Pour
établir l'existence d’un différend: «II faut démontrer que la réclamation
de l’une des parties se heurte à l’opposition manifeste de l’autre» (Sud-
Ouest africain, exceptions préliminaires, arrêt, C.I.J. Recueil 1962,
p. 328); par ailleurs, «l’existence d’un différend international demande à
être établie objectivement» (/nterprétation des traités de paix conclus
avec la Bulgarie, la Hongrie et la Roumanie, première phase, avis consul-
tatif, C.L JT. Recueil 1950, p. 74).

Aux fins de vérifier l’existence d’un différend d’ordre juridique en
l'espèce, il est sans importance de déterminer si le «différend véritable»
oppose le Portugal à l'Indonésie plutôt qu’à Australie. A tort ou à rai-
son, le Portugal a formulé des griefs en fait et en droit à l’encontre de
l'Australie et celle-ci les a rejetés. Du fait de ce rejet, il existe un différend
d’ordre juridique.

En effet, au vu du dossier soumis à la Cour, il est clair que les Parties
sont en désaccord, à la fois sur le droit et sur les faits, quant à savoir si
l'Australie, en négociant, concluant et commençant à exécuter le traité de
1989, a violé une obligation qu’elle avait vis-à-vis du Portugal en vertu du
droit international.

Certes la requête du Portugal limite la portée de l’instance à ces ques-
tions. Il n’en existe pas moins un différend d’ordre juridique entre le Por-
tugal et Australie. Cette exception de l’Australie doit dès lors être écartée.

+ *

23. La Cour examinera maintenant l’exception principale de I’ Austra-
lie selon laquelle la requête du Portugal obligerait la Cour à se prononcer
sur les droits et les obligations de l’Indonésie. Les déclarations faites par
les Parties conformément au paragraphe 2 de Varticle 36 du Statut ne
contiennent aucune restriction qui exclurait les demandes du Portugal du
champ de la compétence ainsi conférée à la Cour. Toutefois, l'Australie
soutient que cette compétence ne permettrait pas a la Cour de statuer si,
pour ce faire, la Cour était dans l’obligation de se prononcer sur la licéité
de l’entrée et du maintien de |’Indonésie au Timor oriental, sur la validité
du traité de 1989 entre l’Australie et l’Indonésie, ou sur les droits et obli-
gations de l'Indonésie aux termes dudit traité, même si la Cour n'avait
pas à décider de la validité de celui-ci. Le Portugal convient que la Cour
ne pourrait connaître de sa requête si celle-ci l’obligeait à statuer sur l’une
de ces questions. Mais les Parties sont en désaccord sur le point de savoir
si la Cour a à se prononcer sur l’une de ces questions aux fins de trancher
le différend qui lui a été soumis.

24. L'Australie prétend que la décision que le Portugal demande à la
Cour de rendre conduirait inévitablement celle-ci à statuer sur la licéité
du comportement d’un Etat tiers, à savoir l’Indonésie, en absence du
consentement de cet Etat. A l’appui de sa thèse, elle invoque l’arrêt rendu
en l’affaire de l’Or monétaire pris à Rome en 1943, dans lequel la Cour
a jugé qu’en l’absence du consentement de l’Albanie elle ne pouvait

14
TIMOR ORIENTAL (ARRÊT) 101

prendre de décision sur la responsabilité internationale de cet Etat, dès
lors que «les intérêts juridiques de l’Albanie seraient non seulement
touchés par une décision, mais constitueraient l’objet même de ladite
décision» (C.I.J. Recueil 1954, p. 32).

25. En réponse, le Portugal fait tout d’abord valoir que sa requête
porte exclusivement sur la conduite objective de l’Australie consistant à
avoir négocié, conclu et commencé d'exécuter le traité de 1989 avec
l’Indonésie, et que cette question est parfaitement détachable de toute
question relative à la licéité du comportement de l’Indonésie. Selon le
Portugal, cette conduite de l’Australie constituerait en soi une violation
de Pobligation qu'avait celle-ci de traiter le Timor oriental comme un ter-
ritoire non autonome et le Portugal comme sa puissance administrante;
et la Cour pourrait examiner ce manquement de l’Australie en lui-même,
sans se prononcer sur les droits de l’Indonésie. La conduite objective de
l'Australie, considérée comme telle, constituerait la seule violation du
droit international que dénonce le Portugal.

26. La Cour rappellera à cet égard que l’un des principes fondamen-
taux de son Statut est qu’elle ne peut trancher un différend entre des
Etats sans que ceux-ci aient consenti à sa juridiction. Ce principe a été
réaffirmé dans l’arrêt rendu par la Cour en l’affaire de l’Or monétaire pris
à Rome en 1943, puis confirmé dans plusieurs de ses décisions ultérieures
(voir Plateau continental (Jamahiriya arabe libyenne/Malte), requête à
fin d'intervention, arrêt, C.IJ. Recueil 1984, p. 25, par. 40; Activités
militaires et paramilitaires au Nicaragua et contre celui-ci (Nicara-
gua c. Etats-Unis d'Amérique), compétence et recevabilité, arrêt, CIJ.
Recueil 1984, p. 431, par. 88; Différend frontalier (Burkina Faso/Répu-
blique du Mali), arrêt, C.I.J. Recueil 1986, p. 579, par. 49: Différend
frontalier terrestre, insulaire et maritime (El Salvador/Honduras), requête
à fin d'intervention, arrêt, C.IJ. Recueil 1990, p. 114-116, par. 54-56, et
p. 122, par. 73, et Certaines terres à phosphates à Nauru (Nauru c. Aus-
tralie), exceptions préliminaires, arrêt, CI.J. Recueil 1992, p. 259-262,
par. 50-55).

27. La Cour constate que si le Portugal soutient que l’Australie, en
concluant avec l’Indonésie le traité de 1989, a violé l’obligation de respec-
ter la qualité de puissance administrante du Portugal et le statut de terri-
toire non autonome du Timor oriental, c’est parce qu’il considère que lui
seul, en sa qualité de puissance administrante, avait le pouvoir de conclure
le traité pour le compte du Timor oriental, que l'Australie a méconnu ce
pouvoir exclusif et qu’elle a de ce fait violé les obligations qu’elle avait de
respecter la qualité du Portugal et le statut du Timor oriental.

La Cour observe aussi que l’Australie, quant à elle, rejette la prétention
du Portugal à l’exclusivité du pouvoir de conclure des traités pour le
compte du Timor oriental; le fait même que l’Australie ait conclu le traité
de 1989 avec l'Indonésie montre qu’elle a considéré que l’Indonésie déte-
nait ce pouvoir. L'Australie soutient en substance que même si, d’une
façon ou d’une autre, le Portugal avait conservé ce pouvoir après s’être
retiré du Timor oriental, il était possible que ledit pouvoir échût ensuite à

15
TIMOR ORIENTAL (ARRÊT) 102

un autre Etat en application du droit international général, et qu’il a
effectivement échu à l’Indonésie; et l'Australie affirme que si le pouvoir
en question a échu à l'Indonésie, en concluant avec celle-ci le traité de
1989, elle a agi conformément au droit international et n’a pu violer
aucune des obligations que le Portugal met à sa charge. En conséquence,
pour l’Australie, la question fondamentale en l’espèce est en définitive
celle de savoir qui, du Portugal ou de l’Indonésie, avait, en 1989, le pou-
voir de conclure pour le compte du Timor oriental un traité concernant
son plateau continental.

28. La Cour a examiné attentivement l’argumentation du Portugal
tendant à dissocier le comportement de l’ Australie de celui de Indonésie.
Elle est toutefois d’avis qu’il ne lui est pas possible de porter un jugement
sur le comportement de l’Australie sans examiner d’abord les raisons
pour lesquelles l’Indonésie n’aurait pu licitement conclure le traité de
1989 alors que le Portugal aurait pu le faire; l’objet même de la décision
de la Cour serait nécessairement de déterminer si, compte tenu des cir-
constances dans lesquelles l’Indonésie est entrée et s’est maintenue au
Timor oriental, elle pouvait ou non acquérir le pouvoir de conclure au
nom de celui-ci des traités portant sur les ressources de son plateau conti-
nental. La Cour ne saurait rendre une telle décision en l’absence du
consentement de l'Indonésie.

29. Le Portugal avance cependant un argument additionnel aux fins de
démontrer que le principe formulé par la Cour dans l'affaire de l’Or
monétaire pris à Rome en 1943 ne trouve pas à s’appliquer en l’espèce. Il
soutient en effet que les droits que l’Australie aurait violés étaient oppo-
sables erga omnes et que, par conséquent, le Portugal pouvait exiger de
l'Australie, prise individuellement, le respect de ces droits, qu’un autre
Etat ait ou non adopté un comportement illicite analogue.

La Cour considère qu’il n’y a rien à redire à l’affirmation du Portugal
selon laquelle le droit des peuples à disposer d'eux-mêmes, tel qu’il s’est
développé à partir de la Charte et de la pratique de l'Organisation des
Nations Unies, est un droit opposable erga omnes. Le principe du droit
des peuples à disposer d'eux-mêmes a été reconnu par la Charte des
Nations Unies et dans la jurisprudence de la Cour (voir Conséquences
juridiques pour les Etats de la présence continue de l'Afrique du Sud en
Namibie (Sud-Ouest africain) nonobstant la résolution 276 (1970) du
Conseil de sécurité, avis consultatif, C.I.J. Recueil 1971, p. 31-32, par. 52-
53; Sahara occidental, avis consultatif, C.J. Recueil 1975, p. 31-33,
par. 54-59); il s’agit là d’un des principes essentiels du droit international
contemporain. Toutefois, la Cour estime que l’opposabilité erga omnes
d’une norme et la règle du consentement à la juridiction sont deux choses
différentes. Quelle que soit la nature des obligations invoquées, la Cour
ne saurait statuer sur la licéité du comportement d’un Etat lorsque la
décision à prendre implique une appréciation de la licéité du comporte-
ment d’un autre Etat qui n’est pas partie à l’instance. En pareil cas, la
Cour ne saurait se prononcer, même si le droit en cause est opposable
erga omnes.

16
TIMOR ORIENTAL (ARRÊT) 103

30. Enfin, le Portugal présente un dernier argument en vue de contes-
ter l’applicabilité en l’espèce de la jurisprudence de la Cour en l’affaire de
l’'Or monétaire pris à Rome en 1943. Il affirme que les fondements
mêmes sur lesquels reposent ses demandes, c’est-à-dire le statut de terri-
toire non autonome du Timor oriental et sa propre qualité de puissance
administrante du Territoire, ont déjà fait l’objet de décisions prises par
l’Assemblée générale et le Conseil de sécurité dans le cadre de leurs
compétences respectives; que, pour se prononcer sur les demandes du
Portugal, la Cour pourrait étre amenée 4 devoir interpréter ces décisions
mais n’aurait pas a statuer de novo sur leur contenu et doit donc les
considérer comme des «données»; et qu’en conséquence il n’y a pas lieu
pour la Cour, en l’espèce, de se prononcer sur l’emploi de la force
par l’Indonésie au Timor oriental ni sur la licéité de sa présence dans le
Territoire.

L'Australie objecte que les résolutions de l'Organisation des Nations
Unies relatives au Timor oriental ne disent pas ce que le Portugal prétend
qu’elles disent; que la derniére résolution du Conseil de sécurité sur le
Timor oriental remonte à 1976 et la dernière résolution de l’Assemblée
générale à 1982; que le Portugal ne tient pas compte de l’écoulement du
temps et de l’évolution de la situation depuis lors; et que les résolutions
du Conseil de sécurité ne sont pas des résolutions revêtant un caractère
obligatoire en vertu du chapitre VII de la Charte ou à tout autre titre, et
qu’elles ne sont en outre pas rédigées en termes impératifs.

31. La Cour observe que l’argumentation du Portugal ici examinée
repose sur le postulat que les résolutions de l'Organisation des Nations
Unies, et en particulier celles du Conseil de sécurité, peuvent étre lues
comme imposant aux Etats l’obligation de ne reconnaître a l’Indonésie
aucune autorité à l’égard du Territoire et de ne traiter, en ce qui concerne
ce dernier, qu’avec le Portugal. La Cour n’est cependant pas convaincue
que lesdites résolutions soient allées aussi loin.

Pour les deux Parties, le Territoire du Timor oriental demeure un ter-
ritoire non autonome et son peuple a le droit a disposer de lui-méme.
De plus, l’Assemblée générale, qui s’est réservé le droit de déterminer
les territoires qui doivent étre considérés comme non autonomes aux fins
de l’application du chapitre XI de la Charte, a traité le Timor oriental
comme un territoire ayant ce statut. Les organes subsidiaires compétents
de l’Assemblée générale ont continué de traiter le Timor oriental comme
tel jusqu’à ce jour. Par ailleurs, le Conseil de sécurité, dans ses résolu-
tions 384 (1975) et 389 (1976), a expressément demandé que soient res-
pectés «l'intégrité territoriale du Timor oriental ainsi que le droit
inaliénable de son peuple à l’autodétermination, conformément à la réso-
lution 1514 (XV) de l’Assemblée générale».

Il n’est pas non plus contesté entre les Parties que l’Assemblée générale
a expressément mentionné le Portugal comme «puissance administrante»
du Timor oriental dans certaines des résolutions qu’elle a adoptées sur la
question du Timor oriental entre 1975 et 1982, et que le Conseil de sécu-
rité l’a fait dans sa résolution 384 (1975). En revanche, les Parties sont en

17
TIMOR ORIENTAL (ARRÊT) 104

désaccord sur les conséquences juridiques qui s’attachent à la mention du
Portugal comme puissance administrante dans ces textes.

32. La Cour constate qu’il ne peut être déduit du seul fait qu ‘elles
mentionnent le Portugal comme puissance administrante du Timor orien-
tal que les résolutions sus-indiquées de l’Assemblée générale et du Conseil
de sécurité ont entendu établir à la charge des Etats tiers une obligation
de traiter exclusivement avec le Portugal pour ce qui est du plateau conti-
nental du Timor oriental. La Cour note par ailleurs que plusieurs Etats
ont conclu avec l’Indonésie des traités susceptibles de s’appliquer au
Timor oriental, mais ne comportant aucune réserve quant à ce territoire.
Enfin, la Cour observe que, par une lettre du 15 décembre 1989, le repré-
sentant permanent du Portugal auprès de l'Organisation des Nations
Unies a fait tenir au Secrétaire général le texte d’une note de protestation
adressée par l’ambassade du Portugal à Canberra au département des
affaires étrangères et du commerce extérieur d'Australie à l’occasion de la
conclusion du traité le 11 décembre 1989; que la lettre du représentant
permanent a été, à sa demande, distribuée comme document officiel de la
quarante-cinquième session de l’Assemblée générale, au titre du point
intitulé «Question du Timor oriental», et du Conseil de sécurité; et que
ni l’Assemblée générale ni le Conseil de sécurité n’ont réagi.

Sans préjudice de la question de savoir si les résolutions à l’examen
pourraient avoir un caractère obligatoire, la Cour estime en conséquence
qu’elles ne sauraient être considérées comme des «données» constituant
une base suffisante pour trancher le différend qui oppose les Parties.

33. Il découle de ce qui précède que la Cour devrait nécessairement
statuer sur la licéité du comportement de l’Indonésie préalablement à
toute décision sur l’affirmation du Portugal selon laquelle l'Australie a
violé l'obligation qui lui incombait de respecter la qualité de puissance
administrante du Portugal, le statut de territoire non autonome du Timor
oriental ainsi que le droit du peuple du Territoire à lautodétermination et
à la souveraineté permanente sur ses richesses et ses ressources naturelles.

+

34. La Cour souligne qu’elle n’est pas nécessairement empêchée de sta-
tuer lorsque l’arrêt qu’il lui est demandé de rendre est susceptible d’avoir
des incidences sur les intérêts juridiques d’un Etat qui n’est pas partie à
l'instance. Ainsi, dans l'affaire de Certaines terres à phosphates à Nauru
(Nauru c. Australie), elle s’est notamment exprimée comme suit:

«En l’espèce, les intérêts de la Nouvelle-Zélande et du Royaume-
Uni ne constituent pas l’objet même de la décision à rendre sur le
fond de la requête de Nauru ... Dans la présente espèce, la détermi-
nation de la responsabilité de la Nouvelle-Zélande ou du Royaume-
Uni n’est pas une condition préalable à la détermination de la res-
ponsabilité de l’Australie, seul objet de la demande de Nauru ...
Dans la présente affaire, toute décision de la Cour sur l’existence ou
le contenu de la responsabilité que Nauru impute à l’Australie pour-

18
TIMOR ORIENTAL (ARRÊT) 105

rait certes avoir des incidences sur la situation juridique des deux
autres Etats concernés, mais la Cour n’aura pas à se prononcer sur
cette situation juridique pour prendre sa décision sur les griefs for-
mulés par Nauru contre l'Australie. Par voie de conséquence, la
Cour ne peut refuser d'exercer sa juridiction.» (C.I.J. Recueil 1992,
p. 261-262, par. 55.)

Toutefois, en l’espèce, l’arrêt que demande le Portugal aurait des effets
équivalant à ceux d’une décision déclarant que l’entrée de l'Indonésie et
son maintien au Timor oriental sont illicites et qu’en conséquence l’Indo-
nésie n’a pas le pouvoir de conclure des traités relativement aux res-
sources du plateau continental du Timor oriental. Les droits et obligations
de l'Indonésie constitueraient dès lors l’objet même d’un tel arrêt, rendu
en l’absence du consentement de cet Etat. Un arrêt de cette nature irait
directement à l’encontre du «principe de droit international bien établi et
incorporé dans le Statut, à savoir que la Cour ne peut exercer sa juridic-
tion à l’égard d’un Etat si ce n’est avec le consentement de ce dernier»
(Or monétaire pris à Rome en 1943, arrêt, C.I.J. Recueil 1954, p. 32).

+

35. La Cour conclut qu’elle ne saurait, en l’espèce, exercer la compé-
tence qu’elle tient des déclarations faites par les Parties conformément au
paragraphe 2 de l’article 36 de son Statut car, pour se prononcer sur les
demandes du Portugal, elle devrait statuer à titre préalable sur la licéité
du comportement de l’Indonésie en l’absence du consentement de cet
Etat. Cette conclusion s’applique à toutes les demandes du Portugal; en
effet, ces demandes soulèvent toutes une même question: celle de savoir si
le pouvoir de conclure des traités concernant les ressources du plateau
continental du Timor oriental appartient au Portugal ou à l'Indonésie et,
partant, si l’entrée de l’Indonésie et son maintien dans le Territoire sont
licites. Dans ces conditions, la Cour ne considère pas nécessaire d’exami-
ner les autres arguments que l’Australie tire de la non-participation de
l'Indonésie à l’instance, tels que le défaut de compétence de la Cour pour
se prononcer sur la validité du traité de 1989 ou les effets qu’un arrêt fai-
sant droit aux demandes du Portugal aurait sur les droits de l’Indonésie
en vertu de ce traité.

* *

36. Ayant rejeté la premiére des deux exceptions australiennes qu’elle a
examinées, mais retenu la seconde, la Cour constate qu’elle n’a pas à se
pencher sur les autres exceptions de l’Australie et qu’elle ne saurait se
prononcer sur les demandes du Portugal au fond, quelle que soit l’impor-
tance des questions que ces demandes soulèvent et des règles de droit
international qu’elles mettent en jeu.

37. La Cour rappellera en tout état de cause qu’elle a pris note, dans le
présent arrêt (paragraphe 31), du fait que pour les deux Parties le Terri-

19
TIMOR ORIENTAL (ARRÊT) 106

toire du Timor oriental demeure un territoire non autonome et son
peuple a le droit à disposer de lui-même.

« * +

38. Par ces motifs,
La Cour,
Par quatorze voix contre deux,

Dit qu’elle ne saurait, en l’espèce, exercer la compétence à elle conférée
par les déclarations faites par les Parties conformément au paragraphe 2
de Particle 36 de son Statut, pour statuer sur le différend porté devant elle
par la requête de la République portugaise.

pour: M. Bedjaoui, Président; M. Schwebel, Vice-Président; M. Oda, sir

Robert Jennings, MM. Guillaume, Shahabuddeen, Aguilar-Mawdsley,
Ranjeva, Herezegh, Shi, Fleischhauer, Koroma, Vereshchetin, juges; sir
Ninian Stephen, juge ad hoc;

CONTRE: M. Weeramantry, juge; M. Skubiszewski, juge ad hoc.

Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le trente juin mil neuf cent quatre-vingt-quinze, en trois
exemplaires, dont l’un restera déposé aux archives de la Cour et les autres
seront transmis respectivement au Gouvernement de la République por-
tugaise et au Gouvernement du Commonwealth d'Australie.

Le Président,
{ Signé) Mohammed BEDJAOUI.

Le Greffier,
(Signé) Eduardo VALENCIA-OsPINA.

MM. Oba, SHAHABUDDEEN, RANJEVA et VERESHCHETIN, juges, joignent
à l’arrêt les exposés de leur opinion individuelle.

M. WEERAMANTRY, juge, et M. SKUBISZEWSKI, juge ad hoc, joignent à
Varrét les exposés de leur opinion dissidente.

(Paraphé) M.B.
(Paraphé} E.V.O.

20
